Exhibit 10.2
[logo.jpg]
 


MASTER SECURITY AGREEMENT


Grantors:


Transcat, Inc. (“Borrower”), a corporation organized under the laws of the State
of Ohio, with its chief executive office at 35 Vantage Point Drive, Rochester,
New York 14624,


United Scale & Engineering Corporation (“USEC”), a Wisconsin corporation, with
its chief executive office at 16725 W. Victor Road, New Berlin, Wisconsin 53151,


WTT Real Estate Acquisition Corp. (“WTTR”), a New York limited liability
company, with its chief executive office at 35 Vantage Point Drive, Rochester,
New York 14624,


Anacor Acquisition, LLC (“AA”), a Delaware limited liability company with its
chief executive office at 35 Vantage Point Drive, Rochester, New York 14624,


(with USEC, WTTR, and AA jointly and severally, “Guarantors”), and any
additional persons or entities that from time to time execute a joinder
agreement hereto,


jointly and severally as grantors, pledgors, assignors and debtors (the
Borrower, together with the Guarantors and any parties joined hereto by
execution of a joinder agreement in substantially the form of Exhibit B hereto,
in such capacities and together with any successors in such capacities, jointly
and severally, the “Grantors”, and each, a “Grantor”).


Bank/Secured Party:


Manufacturers and Traders Trust Company, a New York banking corporation with its
banking offices at One M&T Plaza, Buffalo, New York 14203 Attention: Office of
General Counsel (together with its successors and assigns, “Bank” and “Secured
Party”).


For good and valuable consideration, the receipt and sufficiency of which is
acknowledged, and intending to be legally bound, Grantors jointly and severally
agree with Secured Party as follows:


1.      Security Interests.


1.1        Grant.  As security for the prompt and complete payment and
performance when due of all of the Obligations (defined below), Grantor does
hereby grant to Secured Party a continuing security interest (“Security
Interest”) in all personal property and fixtures of Grantor, wherever located,
whether now existing or owned or hereafter arising or acquired, whether or not
subject to the Uniform Commercial Code, as the same may be in effect in the
State of New York, as amended from time to time (“UCC”), and whether or not
affixed to any realty, including, without limitation, (i) all accounts, chattel
paper, investment property, deposit accounts, documents, goods, equipment, farm
products, general intangibles (including trademarks, service marks, trade names,
patents, copyrights, and other licenses and franchises), instruments, inventory,
money, letter of credit rights, causes of action (including tort claims),
patents, rights in insurance, and other personal property (including agreements
and instruments not constituting
 
 
 

--------------------------------------------------------------------------------

 
chattel paper or a document, general intangible or instrument); (ii) all
additions to, accessions to, substitutions for, replacements of and supporting
obligations of the foregoing; (iii) all proceeds and products of the foregoing,
including, without limitation, insurance proceeds; and (iv) all business records
and information relating to any of the foregoing and any software or other
programs for accessing and manipulating such information (collectively, the
“Collateral”).  Grantor acknowledges and agrees that the foregoing collateral
description is intended to cover all assets of Grantor.


1.2        Obligations.  The term “Obligations” means all “Obligations” as
defined in the Credit Facility Agreement, dated September 20, 2012, made between
Borrower and Bank (the “Credit Agreement”), all “Guaranteed Obligations” as
defined in the Master Continuing Guaranty, dated September 20, 2012, made by the
Guarantors in favor of the Bank (the “Guaranty”), and any and all indebtedness
or other obligations of Grantor to Secured Party in any capacity, now existing
or hereafter incurred, however created or evidenced, regardless of kind, class
or form, whether direct, indirect, absolute or contingent (including obligations
pursuant to any guaranty, endorsement, other assurance of payment or otherwise),
whether joint or several, whether from time to time reduced and thereafter
increased, or entirely extinguished and thereafter reincurred, together with all
extensions, renewals and replacements thereof, and all interest, fees, charges,
costs or expenses which accrue on or in connection with the foregoing,
including, without limitation, any indebtedness or obligations (i) not yet
outstanding but contracted for, or with regard to which any other commitment by
Secured Party exists; (ii) arising prior to, during or after any pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding; (iii) owed by Grantor to others
and which Secured Party obtained, or may obtain, by assignment or otherwise; or
(iv) payable under this Agreement.


2.      Covenants.  Each Grantor covenants and agrees as follows:


2.1        Perfection of Security Interest.  Grantor shall execute and deliver
to Secured Party such financing statements, control agreements or other
documents, in form and content satisfactory to Secured Party, as Secured Party
may from time to time request to perfect and continue the Security
Interest.  Upon the request of Secured Party, Grantor shall deliver to Secured
Party any and all instruments, chattel paper, negotiable documents or other
documents evidencing or constituting any part of the Collateral properly
endorsed or assigned, in a manner satisfactory to Secured Party.  Until such
delivery, Grantor shall hold such portion of the Collateral in trust for Secured
Party.  Grantor shall pay all expenses for the preparation, filing, searches and
related costs in connection with the grant and perfection of the Security
Interest.  Grantor authorizes (both prospectively and retroactively) Secured
Party to file financing statements, and any continuations and amendments
thereof, with respect to the Collateral without Grantor’s signature.  A
photocopy or other reproduction of any financing statement or this Agreement
shall be sufficient as a financing statement for filing in any jurisdiction.


Without limitation, Grantor shall (a) use its best efforts to deliver to Secured
Party executed deposit account control agreements, in form satisfactory to
Secured Party, covering all accounts not held by Secured Party except (i)
deposit accounts containing less than $10,000, (ii) deposit accounts that are
exclusively payroll accounts, and (iii) through and including March 31, 2013
only, deposit accounts held at JPMorgan Chase Bank, N.A., (b) cause to be
executed and delivered to Secured Party (i) pledge agreements, in form
satisfactory to Secured Party, covering 100% of Equity Interests (as defined in
the Credit Agreement) held by Grantors in Domestic Subsidiaries (as defined in
the Credit Agreement) and 65% of Equity Interests held by Grantors in foreign
Subsidiaries, accompanied by certificates and endorsements for certificated
Equity Interests and control agreements for uncertificated Equity Interests, and
(ii) notices of security interests in patents/trademarks, in form satisfactory
to Secured Party, for filing with the United States Patent and Trademark Office.


 
2

--------------------------------------------------------------------------------

 
2.2        Negative Pledge; Disposition of Collateral.  Grantor shall not grant
or allow the imposition of any lien, security interest or encumbrance on, or
assignment of, the Collateral except as permitted by the Credit Agreement unless
consented to in writing by Secured Party.  Except as otherwise provided in the
Credit Agreement, Grantor shall not make or permit to be made any sale, transfer
or other disposition of the Collateral; provided, however, prior to the
occurrence of an Event of Default, Grantor may in the ordinary course of
business consistent with its past practices and with prudent and standard
practices used in the industry that is the same or similar to that in which
Grantor is engaged: (i) dispose of any Collateral consisting of equipment that
is obsolete or worn-out; (ii) sell or exchange any Collateral consisting of
equipment in connection with the acquisition of other equipment that is at least
as valuable as such equipment, that Grantor intends to use for substantially the
same purposes as such equipment and that is not subject to any security interest
or other lien or encumbrance; (iii) collect Collateral consisting of accounts or
assign such Collateral for purposes of collection; or (iv) sell or lease
Collateral consisting of inventory.  A sale, lease or other transfer of such
Collateral consisting of inventory in the ordinary course of Grantor’s business
does not include a transfer in partial or complete satisfaction of any liability
or any bulk sale.


2.3        Condition of Collateral; Impermissible Use.  Grantor shall keep the
Collateral consisting of goods in good condition and shall not commit or permit
damage or destruction (other than ordinary wear and tear) to such
Collateral.  Grantor shall not permit any Collateral consisting of goods (i) to
be used in such a manner that would violate any insurance policy or warranty
covering the Collateral or that would violate any applicable law of any
governmental authority (including any environmental law) now or hereafter in
effect; (ii) to become fixtures on any real property on which Secured Party does
not have a first priority mortgage lien (unless Secured Party has been provided
with an acceptable landlord/mortgagee waiver) or (iii) to become an accession to
any goods not included in the Collateral (unless consented to in writing by
Secured Party); or (iii) to be placed in any warehouse that may issue a
negotiable document with regard to such Collateral (unless consented to in
writing by Secured Party).


2.4        Modification to Collateral. Grantor shall not, without Secured
Party’s prior written consent, grant any extension on, compound, settle for less
than the full amount of, release (in whole or in part), modify, cancel, or allow
for any substitution, credit or adjustment on Collateral consisting of accounts,
chattel paper, general intangibles, instruments, documents or investment
property, except that in the absence of an Event of Default, Grantor may grant
to account grantors, or other persons obligated with respect to the Collateral,
extensions, credits, discounts, compromises or settlements in the ordinary
course of business consistent with its past practices and consistent with
prudent and standard practices used in the industries that are the same or
similar to those in which Grantor is engaged.


2.5        Titled Goods.  Grantor shall cause all goods included in the
Collateral to be properly titled and registered to the extent required by
applicable law.  Upon the request of Secured Party, Grantor shall cause the
interest of Secured Party to be properly indicated on any certificate of title
relating to such goods and deliver to Secured Party each such certificate, and
any additional evidence of ownership, certificates of origin or other documents
evidencing any interest in such goods.


2.6        Insurance.  Grantor shall, at its own expense and at all times,
maintain effective insurance in accordance with Section 6.3 of the Credit
Agreement.  If Grantor fails to obtain the required insurance as provided
herein, Secured Party may, but is not obligated, to obtain such insurance as
Secured Party may deem appropriate, including, without limitation, if Secured
Party so chooses, “single interest insurance” which will cover only Secured
Party’s interest in the Collateral.  Grantor shall pay or reimburse to Secured
Party the cost of such insurance.  Secured Party shall have the option, in its
sole discretion, to hold insurance proceeds as part of the Collateral, apply any
insurance proceeds toward the Obligations or allow the Grantor to apply the
insurance proceeds towards repair or replacement of the item of Collateral in
respect of which such proceeds were received.  Upon the request of Secured
Party, Grantor shall from
 
 
3

--------------------------------------------------------------------------------

 
time to time deliver to Secured Party such insurance policies, or other evidence
of such policies satisfactory to Secured Party, and such other related
information Secured Party may request.


2.7        Collateral Information.  Grantor shall provide all information, in
form and substance satisfactory to Secured Party, that Secured Party shall from
time to time request to (i) identify the nature, extent, value, age and location
of any of the Collateral, or (ii) identify any account Grantor or other party
obligated with respect to any chattel paper, general intangible, instrument,
investment property, document or deposit account included in the
Collateral.  Grantor shall notify Secured Party of the identity of any
Collateral for which perfection of Grantor’s security interest is dependent upon
possession or control promptly after acquisition of the same.


2.8        Taxes; Licenses; Compliance with Laws.  Before the end of any
applicable grace period, unless contested as and to the extent permitted by
Section 6.2 of the Credit Agreement, Grantor shall pay each tax, assessment, fee
and charge imposed by any governmental authority upon the Collateral, the
ownership, disposition or use of any of the Collateral, this Agreement or any
instrument evidencing any of the Obligations.  Grantor shall maintain in full
force and effect each license, franchise or other authorization needed for any
ownership, disposition or use of the Collateral and the conduct of its business,
operations or affairs.  Grantor shall comply with all applicable law of any
governmental authority (including any environmental law), now or hereafter in
effect, applicable to the ownership, disposition or use of the Collateral or the
conduct of its business, operations or affairs.


2.9        Records; Legend.  Grantor shall maintain accurate and complete books
and records relating to the Collateral in conformity with generally accepted
accounting principles consistently applied.  At Secured Party’s request, Grantor
will legend, in form and manner satisfactory to Secured Party, its books and
records to indicate the Security Interest.


2.10     Notifications of Change.  Immediately upon acquiring knowledge or
reason to know of any of the following, Grantor shall notify Secured Party of
the occurrence or existence of (i) any Event of Default; (ii) any event or
condition that, after notice, lapse of time or after both notice and lapse of
time, would constitute an Event of Default; (iii) any account or general
intangible that arises out of a contract with any governmental authority
(including the United States); (iv) any event or condition that has or (so far
as can be foreseen) will or might have any Material Adverse Effect with respect
to the Collateral (including a material loss, destruction or theft of, or of any
damage to, the Collateral, material decline in value of the Collateral or a
material default by an account Grantor or other party’s performance of
obligations with respect to the Collateral), or the Grantor.


2.11     Lien Law.  If any account or general intangible included in the
Collateral represents money owing pursuant to any contract for the improvement
of real property or for a public improvement for purposes of the Lien Law of the
State of New York (the “Lien Law”), Grantor shall (i) give Secured Party notice
of such fact; (ii) receive and hold any money advanced by Secured Party with
respect to such account or general intangible as a trust fund to be first
applied to the payment of trust claims as such term and/or concept is defined in
the Lien Law (in Section 71 thereof, or otherwise); and (iii) until such trust
claim is paid, not use or permit the use of any such money for any purpose other
than the payment of such trust claims.


2.12     Protection of Collateral; Further Assurances.  Grantor shall, at its
own cost, faithfully preserve, defend and protect the Security Interest as a
prior perfected security interest in the Collateral under the UCC and other
applicable law, superior and prior to the rights of all third parties (other
than those permitted pursuant to Section 3.1) and shall defend the Collateral
against all setoffs, claims, counterclaims, demands and defenses.  At the
request of Secured Party, Grantor shall do, obtain, make, execute and deliver
all such additional and further acts, things, deeds, assurances and instruments
as
 
 
4

--------------------------------------------------------------------------------

 
Secured Party may deem necessary or advisable from time to time in order to
attach, continue, preserve, perfect or protect the Security Interest and Secured
Party’s rights hereunder including obtaining waivers (in form and content
acceptable to Secured Party) from landlords, warehousemen and
mortgagees.  Grantor hereby irrevocably appoints Secured Party, its officers,
employees and agents, or any of them, as attorneys-in-fact for Grantor with full
power and authority in the place and stead of Grantor and in the name of Grantor
or its own name from time to time in Secured Party’s discretion, to perform all
acts which Secured Party deems appropriate to attach, continue, preserve or
perfect and continue the Security Interest, including signing for Grantor (to
the extent such signature may be required by applicable law) UCC-1 financing
statements, UCC-3 amendment or other instruments and documents to accomplish the
purposes of this Agreement.  This power of attorney, being coupled with an
interest, is irrevocable.


2.13     Intellectual Property Collateral.


2.13.1          Intellectual Property License.  For the purpose of enabling the
Secured Party to exercise rights and remedies upon an Event of Default hereunder
at such time as the Secured Party shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Grantor hereby grants to the
Secured Party, to the extent of such Grantor’s rights and effective only upon
the occurrence and continuance of an Event of Default, an irrevocable,
non-exclusive license to use and sublicense any trademarks, service marks, trade
names, patents, and copyrights then owned by or licensed (if no prohibited by
such license) to such Grantor (“Intellectual Property Collateral”).  Such
license shall include access to all devices, products and media in which any of
the Intellectual Property Collateral is embodied, embedded, recorded or stored
and to all computer programs used for the compilation or printout hereof.


2.13.2          Dealing With Intellectual Property.  On a continuing basis, each
Grantor shall, at its sole cost and expense: (a) promptly following its becoming
aware thereof, notify the Secured Party of any adverse determination in any
proceeding or the institution of any proceeding in any federal, state or local
court or administrative body or in the United States Patent and Trademark Office
or the United States Copyright Office regarding such Grantor’s claim of
ownership in or right to use any of the Intellectual Property Collateral, such
Grantor’s right to register such Intellectual Property Collateral or its right
to keep and maintain such registration in full force and effect, (b) maintain
and protect the material Intellectual Property Collateral as presently used and
operated, except as shall be consistent with commercially reasonable business
judgment, (c) not permit to lapse or become abandoned any material Intellectual
Property Collateral as presently used and operated except as shall be consistent
with commercially reasonable business judgment, and not settle or compromise any
pending or future litigation or administrative proceeding with respect to such
material Intellectual Property Collateral, in each case except as shall be
consistent with commercially reasonable business judgment, (d) upon such Grantor
obtaining knowledge thereof, promptly notify the Secured Party in writing of any
event which may be reasonably expected to materially and adversely affect the
value or utility of any of the Intellectual Property Collateral or the ability
of such Grantor or the Secured Party to dispose of the Intellectual Property
Collateral or any portion thereof or the rights and remedies of the Secured
Party in relation thereto including a levy or threat of levy or any legal
process against the Intellectual Property Collateral or any portion thereof, (e)
not license the Intellectual Property Collateral other than licenses entered
into by such Grantor in, or incidental to, the ordinary course of business, or
amend or permit the amendment of any of the licenses in a manner that could
reasonably be expected to materially impair the value of the Intellectual
Property Collateral or the lien on and security interest in the Intellectual
Property Collateral created therein hereby, without the consent of the Secured
Party, (f) keep adequate records respecting its Intellectual Property Collateral
and (g) furnish to the Secured Party from time to time upon the Secured Party’s
reasonable request therefor reasonably detailed statements and amended schedules
further identifying and describing the Intellectual Property Collateral and such
 
 
5

--------------------------------------------------------------------------------

 
other materials evidencing or reports pertaining to the Intellectual Property
Collateral as the Secured Party may from time to time reasonably request.


2.13.3          Additional Intellectual Property.  If any Grantor shall at any
time after the date hereof (a) obtain any rights to any additional Intellectual
Property Collateral or (b) become entitled to the benefit of any additional
Intellectual Property Collateral or any registration, renewal or extension
thereof, including any reissue, division, continuation, or continuation-in-part
of any Intellectual Property Collateral, or any improvement on any Intellectual
Property Collateral, the provisions hereof shall automatically apply thereto and
any such item enumerated in clause (a) or (b) of this Section 2.13.3 with
respect to such Grantor shall automatically constitute Intellectual Property
Collateral as if such would have constituted Intellectual Property Collateral at
the time of execution hereof and be subject to the lien and security interest
created by this Agreement without further action by any party.  Each Grantor
shall promptly (and in any event no later than in connection with delivery of
its next succeeding quarterly financial statement) (i) provide to the Secured
Party written notice of any of the foregoing and (ii) upon the Secured Party’s
reasonable request, confirm the attachment of the lien and security interest
created by this Agreement to any rights described in clauses (a) and (b) of the
immediately preceding sentence of this Section 2.13.3 by execution of an
instrument in form reasonably acceptable to the Secured Party and the filing of
any instruments or statements as shall be reasonably necessary to create,
preserve, protect or perfect the Secured Party’s security interest in such
Intellectual Property Collateral.  Further, each Grantor authorizes the Secured
Party to modify this Agreement by amending Exhibit A hereof to include any such
Intellectual Property Collateral of such Grantor.


2.13.4          Intellectual Property Litigation.  Unless an Event of Default
has occurred and is continuing, each Grantor shall have the right to commence
and prosecute in its own name, as the party in interest, for its own benefit and
at its sole cost and expense, such applications for protection of the
Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, misappropriation, counterfeiting, unfair competition,
dilution, diminution in value or other damage as are necessary to protect the
Intellectual Property Collateral.  Upon the occurrence and continuance of an
Event of Default, Secured Party shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Grantor or the Secured Party to
enforce the Intellectual Property Collateral and any license thereunder.  In the
event of such suit, each Grantor shall, at the reasonable request of the Secured
Party, do any and all lawful acts and execute any and all documents reasonably
requested by the Secured Party in aid of such enforcement and the Grantors shall
promptly reimburse and indemnify the Secured Party for all reasonable costs and
expenses incurred by the Secured Party in the exercise of its rights under this
Section 2.13.  In the event that the Secured Party shall elect not to bring suit
to enforce the Intellectual Property Collateral as permitted by this Section
2.13.4 and an Event of Default has occurred and is continuing, each Grantor
agrees, at the reasonable request of the Secured Party, to take all commercially
reasonable actions necessary, whether by suit, proceeding or other action, to
prevent the infringement, misappropriation, counterfeiting, unfair competition,
dilution, diminution in value of or other damage to any of the Intellectual
Property Collateral by others and for that purpose agrees to diligently maintain
any suit, proceeding or other action against any person so infringing necessary
to prevent such infringement.


3.      Representations and Warranties.  Each Grantor represents, warrants and
agrees as follows:


3.1        Title.  Grantor holds good title to the Collateral free and clear
from any security interest or other lien or encumbrance of any party, other than
the Security Interest and such Liens (as defined in the Credit Agreement)
permitted by the Credit Agreement (“Permitted Liens”).  Grantor has not made any
 
 
6

--------------------------------------------------------------------------------

 
prior sale, pledge, encumbrance, assignment or other disposition of any of the
Collateral except for the Permitted Liens.


3.2        Authority.  Grantor is duly organized, validly existing and in good
standing under the laws of the above-named state of organization.  Grantor has
the full power and authority to grant the Security Interest and to execute,
deliver and perform its obligations in accordance with this Agreement.  The
execution and delivery of this Agreement will not (i) violate any applicable law
of any governmental authority or any judgment or order of any court, other
governmental authority or arbitrator; (ii) violate any agreement governing
Grantor or to which Grantor is a party which violation could reasonably be
expected to have a Material Adverse Effect; or (iii) result in a security
interest or other lien or encumbrance on any of Grantor’s assets, except in
favor of Secured Party.  Grantor’s certificate of incorporation, by-laws or
other organizational documents do not prohibit any term or condition of this
Agreement.  Each authorization, approval or consent from, each registration and
filing with, each declaration and notice to, and each other act by or relating
to, any party required as a condition of Grantor’s execution, delivery or
performance of this Agreement (including any shareholder or board of directors
or similar approvals) has been duly obtained and is in full force and
effect.  Grantor has the power and authority to transact the business in which
it is engaged and is duly licensed or qualified and in good standing in each
jurisdiction in which the conduct of its business or ownership of property
requires such licensing or such qualifications except where the failure to so
qualify would not have a Material Adverse Effect.


3.3        Judgments and Litigation.  There is no pending or threatened claim,
audit, investigation, action or other legal proceeding or judgment or order of
any court, agency or other governmental authority or arbitrator which involves
Grantor or the Collateral and which might have a Material Adverse Effect upon
the Collateral or the Grantor, or threaten the validity of this Agreement or any
related document or action.  Grantor will immediately notify Secured Party upon
acquiring knowledge of the foregoing.


3.4        Enforceability of Collateral.  Instruments, chattel paper, accounts
or documents which constitute any part of the Collateral are genuine and
enforceable in accordance with their terms (subject to the effects of
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and the application of general principles of equity, whether
considered in a proceeding in equity or at law), comply with the applicable law
of any governmental authority concerning form, content, manner of preparation
and execution, and all persons appearing to be obligated on such Collateral have
authority and capacity to contract and are in fact obligated as they appear to
be on such Collateral.  There are no restrictions on any assignment or other
transfer or grant of the Security Interest by Grantor.  Each sum represented by
Grantor from time to time as owing on accounts, instruments, deposit accounts,
chattel paper and general intangibles constituting any part of the Collateral by
account Grantors and other parties with respect to such Collateral is the sum
actually and unconditionally owing by account Grantors and other parties with
respect thereto at such time, except for applicable normal cash discounts.  None
of the Collateral is subject to any defense, set-off, claim or counterclaim of a
material nature against Grantor except as to which Grantor has notified Secured
Party in writing.


3.5        Location of Chief Executive Office, Records, Collateral.  The
locations of the following are listed on page one of this Agreement or, if
different or additional, on Exhibit A hereto:  (i) Grantor’s chief executive
office; (ii) the office in which Grantor maintains its books or records relating
to the Collateral; and (iii) the facility (including any storage facility) at
which now owned or subsequently acquired inventory, equipment and fixtures
constituting any part of the Collateral shall be kept.  Grantor will not effect
or permit any change in any of the foregoing locations without thirty (30) days
prior written notice to Secured Party and all actions deemed necessary by
Secured Party to maintain the Security Interest intended to be granted hereby at
all times fully perfected and in full force and effect have been taken.  All
 
 
7

--------------------------------------------------------------------------------

 
of the locations listed on Exhibit A are owned by Grantor, or if not, by the
party(ies) identified on Exhibit A.


3.6        Structure; Name.  Grantor’s organizational structure, state of
registration and organizational identification number (if any) are stated
accurately on page one of this Agreement, and its full legal name is stated
accurately on page one of this Agreement, or if different or additional are
listed on Exhibit A hereto. Grantor will not change its name, or its identity,
its organizational structure, state of registration or organizational
identification number without written notice to Secured Party within five
Business Days of such change.  All actions deemed necessary by Secured Party to
maintain the Security Interest intended to be granted hereby at all times fully
perfected and in full force and effect have been taken.


4.      Performance and Expenditures by Secured Party.  If Grantor fails to
perform or comply with any of the terms hereof, Secured Party, at its option,
but without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such terms including the payment or discharge of
all taxes, fees, security interest or other liens, encumbrances or claims, at
any time levied or placed on the Collateral, other than such items as are being
contested in good faith as and to the extent permitted by the Credit
Agreement.  An election to make expenditures or to take action or perform an
obligation of Grantor under this Agreement, after Grantor’s failure to perform,
shall not affect Secured Party’s right to declare an Event of Default and to
exercise its remedies.  Nor shall the provisions of this Section relieve Grantor
of any of its obligations hereunder with respect to the Collateral or impose any
obligation on Secured Party to proceed in any particular manner with respect to
the Collateral.


5.      Duty of Secured Party.  Secured Party’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same manner as Secured Party deals
with similar property for its own account.  Neither Secured Party nor its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of the Collateral upon the
request of Grantor or any other person or to take any other action whatsoever
with regard to the Collateral.  The powers conferred on Secured Party hereunder
are solely to protect Secured Party’s interests in the Collateral and shall not
impose any duty upon any Secured Party to exercise any such powers.  Secured
Party shall be accountable only for amounts that it actually receives as a
result of the exercise of its powers under this Agreement, and neither it nor
its officers, directors, employees or agents shall be responsible to Grantor for
any act or failure to act hereunder, except for its own gross negligence or
willful misconduct.


6.      Certain Rights and Remedies.  Each Grantor acknowledges and agrees as
follows:


6.1        Inspection; Verification.  Secured Party, and such persons as it may
designate, shall have the right from time to time, prior to a Default (as
defined in the Credit Agreement) upon reasonable notice, to (i) audit and
inspect (a) the Collateral, (b) all books and records related thereto (and make
extracts and copies from such records), and (c) the premises upon which any of
the Collateral or books and records may be located; (ii) discuss Grantor’s
business, operations, affairs or condition (financial or otherwise) with its
officers and accountants; and (iii) verify the validity, amount, quality,
quantity, value, condition and status of, or any other matter relating to the
Collateral in any manner and through any medium Secured Party may consider
appropriate (including contacting account Grantors or third party possessing the
Collateral for purpose of making such verification).  Grantor shall furnish all
assistance and information and perform any acts Secured Party may require
regarding thereto.  Grantor shall bear the reasonable cost and expense of any
such inspection and verification.


6.2        Notification of Security Interest.  Secured Party may notify any or
all account grantors and other person obligated with respect to the Collateral
of the Security Interest therein.  Upon the request of
 
 
8

--------------------------------------------------------------------------------

 
Secured Party, Grantor agrees to enter into such warehousing, lockbox or other
custodial arrangement with respect to any of the Collateral that Secured Party
shall deem necessary or desirable.


6.3        Application of Proceeds.  Secured Party may apply the proceeds from
the sale, lease or other disposition or realization upon the Collateral pursuant
to Section 7.2 hereof to the Obligations in such order and manner and at such
time as Secured Party shall, in its sole discretion, determine.  Grantor shall
remain liable for any deficiency if the proceeds of any sale, lease or other
disposition or realization upon the Collateral by Secured Party are insufficient
to pay the Obligations.  Any proceeds received by Grantor from the Collateral
after an Event of Default occurs and is continuing shall (i) be held by Grantor
in trust for Secured Party in the same medium in which received; (ii) not be
commingled with any assets of Grantor; and (iii) be delivered to Secured Party
in the form received, properly indorsed to permit collection.  Upon the
occurrence and continuance of an Event of Default, Grantor shall promptly notify
Secured Party of the return to or repossession by Grantor of goods constituting
part of the Collateral, and Grantor shall hold the same in trust for Secured
Party and shall dispose of the same as Secured Party directs.


6.4        Income and Proceeds of Instruments and Investment Property.  Unless
an Event of Default has occurred and is continuing, Grantor reserves the right
to request to receive all cash income or cash distribution (whether in cash or
evidenced by check) payable on account of any instrument or investment property
constituting part of the Collateral (collectively, “Cash Distributions”).  Until
actually paid, all rights in the foregoing shall remain subject to the Security
Interest.  Any other income, dividend, distribution, increase in or profits
(including any stock issued as a result of any stock split or dividend, any
capital distributions and the like) on account of any instrument or investment
property constituting part of the Collateral and, upon the occurrence and
continuance of an Event of Default, all Cash Distributions, shall be delivered
to Secured Party immediately upon receipt (and held in trust until delivery), in
the exact form received and without commingling with other property which may be
received by, paid or delivered to Grantor or for Grantor’s account, whether as
an addition to, in discharge of, in substitution of, or in exchange of the
Collateral.


6.5        Registered Holder of the Collateral.  Upon the occurrence and
continuance of an Event of Default, or to the extent reasonably necessary to
perfect its security interest therein, Secured Party shall have the right to
transfer to or register (with or without reference to this Agreement) in the
name of Secured Party or its nominee any investment property, general
intangible, instrument or deposit account constituting part of the Collateral so
that Secured Party or such nominee shall appear as the sole owner of record
thereof; provided, however, that so long as no Event of Default has occurred and
is continuing, Secured Party shall deliver to Grantor all notices, statements or
other communications received by it or its nominee as such registered owner, and
upon demand and receipt of payment of necessary expenses thereof, shall give to
Grantor or its designee a proxy or proxies to vote and take all action with
respect to such Collateral.  Upon the occurrence and continuance of any Event of
Default, Grantor waives all rights to be advised of or to receive any notices,
statements or communications received by Secured Party or its nominee as such
record owner, and agrees that no proxy or proxies given by Secured Party to
Grantor or its designee as aforesaid shall thereafter be effective.


7.      Default.


7.1        Events of Default.  Any of the following events or conditions shall
constitute an “Event of Default”:  (i) the occurrence and continuance of an
Event of Default as defined in the Credit Agreement; (ii) an adverse change in
the Collateral, which change Secured Party determines is reasonably likely to
have a Material Adverse Effect on Grantors or their ability to pay or perform
the Obligations; or (iii) any indication or evidence received by Secured Party
that Grantor may have directly or indirectly been
 
 
9

--------------------------------------------------------------------------------

 
engaged in any type of activity which, in Secured Party’s discretion, might
result in the forfeiture of any property of Grantor to any governmental
authority.


7.2        Rights and Remedies Upon Default.  Upon the occurrence of any Event
of Default, Secured Party without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law) to or upon Grantor or any other person (all and each of which
demands, presentments, protests, advertisements and notices are hereby waived),
may exercise all rights and remedies of a secured party under the UCC, under
other applicable law, in equity or otherwise or available under in this
Agreement including:
 
7.2.1     Obligations Immediately Due; Termination of Lending.  Secured Party
may declare all or any part of any Obligations not payable on demand to be
immediately due and payable without demand or notice of any kind.  All or any
part of any Obligations whether or not payable on demand, shall be immediately
due and payable automatically under the circumstances described in the Credit
Agreement.  The provisions hereof are not intended in any way to affect any
rights of Secured Party with respect to any Obligations which may now or
hereafter be payable on demand.  Secured Party may terminate any obligation it
may have to grant any additional loan, credit or other financial accommodation
to Grantor.


7.2.2     Access to Collateral.  Secured Party, or its agents, may peaceably
take possession of the Collateral with or without notice or process of law, and
for that purpose may enter upon any premises where the Collateral is located and
remove the same.  At Secured Party’s request, Grantor shall assemble the
Collateral and deliver it to Secured Party or any place designated by Secured
Party, at Grantor’s expense.


7.2.3      Sell Collateral.  Secured Party shall have the right to sell, lease
or otherwise dispose of the Collateral in one or more parcels at public or
private sale or sales upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk.  Each purchaser at any such sale
shall hold the property sold absolutely, free from any claim or right on the
part of Grantor.  Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which Grantor now has or may at any
time in the future have under any applicable law now existing or hereafter
enacted.  Secured Party shall have the right to use Grantor’s premises and any
materials or rights of Grantor (including any intellectual property rights)
without charge for such sales or disposition of the Collateral or the completion
of any work in progress for such times as Secured Party may see fit.  Without in
any way requiring notice to be given in the following time and manner, Grantor
agrees that with respect to any notice by Secured Party of any sale, lease or
other disposition or realization or other intended action hereunder or in
connection herewith, whether required by the UCC or otherwise, such notice shall
be deemed reasonable and proper if given at least five (5) days before such
action in the manner described below in the Section entitled “Notices”.


7.2.4    Collect Revenues.  Secured Party may either directly or through a
receiver (i) demand, collect and sue on any Collateral consisting of accounts or
any other Collateral including notifying account Grantors or any other persons
obligated on the Collateral to make payment on the Collateral directly to
Secured Party; (ii) file any claim or to take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by Secured Party with
respect to the Collateral or to enforce any other right in respect of the
Collateral; (iii) take control, in any manner, of any payment or proceeds from
the Collateral, including collecting and opening any mail and advising the
postal service to forward mail directly to Secured Party; (iv) prosecute or
defend any suit, action or proceeding brought against Grantor with respect to
the Collateral; (v) settle, compromise or adjust any and all claims arising
under the Collateral or, to give such discharges or releases as Secured Party
 
 
10

--------------------------------------------------------------------------------

 
may deem appropriate; (vi) receive and collect all mail addressed to Grantor,
direct the place of delivery thereof to any location designated by Secured
Party; to open such mail; to remove all contents therefrom; to retain all
contents thereof constituting or relating to the Collateral; (vii) execute, sign
or endorse any and all claims, endorsements, assignments, checks or other
instruments with respect to the Collateral; or (viii) generally, use, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral; and Grantor hereby irrevocably appoints Secured Party,
its officers, employees and agents, or any of them, as attorneys-in-fact for
Grantor with full power and authority in the place and stead of Grantor and in
the name of Grantor or in its own name from time to time in Secured Party’s
discretion, to take any and all appropriate action Secured Party deems necessary
or desirable to accomplish any of the foregoing or otherwise to protect,
preserve, collect or realize upon the Collateral or to accomplish the purposes
of this Agreement.  Grantor revokes each power of attorney (including any proxy)
heretofore granted by Grantor with regard to the Collateral.  This power of
attorney, being coupled with an interest, is irrevocable.


7.2.5    Setoff.  Secured Party may place an administrative hold on and set off
against the Obligations any property held in a deposit or other account with
Secured Party or any of its Affiliates or otherwise owing by Secured Party or
any of its Affiliates in any capacity to Grantor. Such set-off shall be deemed
to have been exercised immediately at the time Secured Party or such Affiliate
elects to do so.


8.      Expenses.  Grantor shall pay to Secured Party on demand all costs and
expenses (including all reasonable fees and disbursements of all counsel
retained for advice, suit, appeal or other proceedings or purpose and of any
experts or agents it may retain), which Secured Party may incur in connection
with (i) the administration of this Agreement, including any administrative fees
Secured Party may impose for the preparation of discharges, releases or
assignments to third-parties; (ii) its custody or preservation of, or its sale,
lease or other disposition or realization on the Collateral hereunder; (iii) the
enforcement and collection of any Obligations or any guaranty thereof; (iv) the
exercise, performance, enforcement or protection of any of the rights of Secured
Party hereunder; or (v) the failure of Grantor to perform or observe any
provisions hereof.  After such demand for payment of any cost, expense or fee
under this Section or elsewhere under this Agreement, unless paid within five
Business Days Grantor shall pay interest at the Default Rate (defined in the
Credit Agreement).  All such costs, expenses or fees under this Agreement shall
be added to the Obligations.


9.      Indemnification.  Grantor shall indemnify Secured Party and its
Affiliates and each officer, employee, accountant, attorney and other agent
thereof (each such person being an “Indemnified Party”) on demand, without any
limitation as to amount, against each liability, cost and expense (including all
reasonable fees and disbursements of all counsel retained for advice, suit,
appeal or other proceedings or purpose, and of any expert or agents an
Indemnified Party may retain) heretofore or hereafter imposed on, incurred by or
asserted against any Indemnified Party (including any claim involving any
allegation of any violation of applicable law of any governmental authority
(including any environmental law or criminal law)), however asserted and whether
now existing or hereafter arising, arising out of any ownership, disposition or
use of any of the Collateral; provided, however, the foregoing indemnity shall
not apply to liability, cost or expense solely attributable to an Indemnified
Party’s gross negligence or willful misconduct.  This indemnity agreement shall
survive the termination of this Agreement.  Any amounts payable under this or
any other section of this Agreement shall be additional Obligations secured
hereby.


 
11

--------------------------------------------------------------------------------

 
10.    Miscellaneous.


10.1     Notices.  Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given to Borrower or Secured
Party as provided in the Credit Agreement, and to Grantor at its address on
Secured Party’s records in the manner provided in the Credit Agreement.  Such
notice or demand shall be deemed sufficiently given as provided in the Credit
Agreement.  Notice by e-mail is not valid notice under this or any other
agreement between Grantor and Secured Party.


10.2     Governing Law; Jurisdiction, WAIVER OF JURY TRIAL.  The provisions of
Section 11.13 (and any successor section) of the Credit Agreement and Section
5.11 (or any successor section) of the Guaranty are hereby incorporated herein
by reference and are a part hereof.


10.3     Security Interest Absolute.  All rights of Secured Party hereunder, the
Security Interest and all obligations of Grantor hereunder shall be absolute and
unconditional irrespective of (i) any filing by or against Grantor of any
petition in bankruptcy or any action under federal or state law for the relief
of Grantors or the seeking or consenting to of the appointment of an
administrator, receiver, custodian or similar officer for the wind up of its
business; (ii) any lack of validity or enforceability of any agreement with
respect to any of the Obligations, (iii) any change in the time, manner or place
of payment of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from any agreement
or instrument with respect to the Obligations, (iv)any exchange, release or
non-perfection of any lien or any release or amendment or waiver of or consent
under or departure from any guarantee, securing or guaranteeing all or any of
the Obligations, or (v) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, Grantor in respect of the Obligations
or this Agreement.  If, after receipt of any payment of all or any part of the
Obligations, Secured Party is for any reason compelled to surrender such payment
to any person or entity, because such payment is determined to be void or
voidable as a preference, impermissible setoff, or a diversion of trust funds,
or for any other reason, such payment shall be reinstated as part of the
Obligations and this Agreement shall continue in full force notwithstanding any
contrary action which may have been taken by Secured Party in reliance upon such
payment, and any such contrary action so taken shall be without prejudice to
Secured Party’s rights under this Agreement and shall be deemed to have been
conditioned upon such payment having become final and irrevocable.


10.4     Remedies Cumulative; Preservation of Rights.  The rights and remedies
herein are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies which Secured Party may have under
other agreements now or hereafter in effect between Grantor and Secured Party,
at law (including under the UCC) or in equity.  No failure or delay of Secured
Party in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  Grantor expressly disclaims any reliance on any course of
dealing or usage of trade or oral representation of Secured Party including
representations to make loans to Grantor.  No notice to or demand on Grantor in
any case shall entitle Grantor to any other or further notice or demand in
similar or other circumstances.


10.5     Joint and Several; Successors and Assigns.  Each Grantor shall be
jointly and severally liable for all amounts, which become due, and the
performance of all obligations under this Agreement and the term “Grantor” shall
include each as well as all of them.  This Agreement shall be binding upon each
Grantor and upon its successors and assignees, and shall inure to the benefit
of, and be enforceable by, Secured Party, its successors and assignees and each
direct or indirect assignee or other transferee of any of the Obligations;
provided, however, that this Agreement may not be assigned by any Grantor
without the prior written consent of Secured Party.


 
12

--------------------------------------------------------------------------------

 
10.6     Waivers; Changes in Writing.  No course of dealing or other conduct, no
oral agreement or representation made by Secured Party or usage of trade shall
operate as a waiver of any right or remedy of Secured Party.  No waiver of any
provision of this Agreement or consent to any departure by Grantor therefrom
shall in any event be effective unless made specifically in writing by Secured
Party and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  No modification to any provision
of this Agreement shall be effective unless made in writing in an agreement
signed by Grantor and Secured Party.


10.7     Interpretation.  Unless the context otherwise clearly requires,
references to plural includes the singular and references to the singular
include the plural; the word “or” has the inclusive meaning represented by the
phrase “and/or”; the word “including”, “includes” and “include” shall be deemed
to be followed by the words “without limitation”; captions or section headings
are solely for convenience and not part of the substance of this Agreement, and
an Event of Default is deemed to be continuing until it has been waived in
writing by the Lender.  Any representation, warranty, covenant or agreement
herein shall survive execution and delivery of this Agreement and shall be
deemed continuous.  Each provision of this Agreement shall be interpreted as
consistent with existing law and shall be deemed amended to the extent necessary
to comply with any conflicting law.  If any provision nevertheless is held
invalid, the other provisions shall remain in effect.  Grantor agrees that in
any legal proceeding, a photocopy of this Agreement kept in Secured Party’s
course of business may be admitted into evidence as an original.


Terms not otherwise defined in this Agreement shall have the meanings attributed
to such terms in the UCC.  For purposes of this Agreement, the terms Affiliate,”
“Business Days,” and “Material Adverse Effect” shall have the meanings given to
them in the Credit Agreement.




Dated:  September 20, 2012


[Signature Pages Follow]
 
 

 
 
13

--------------------------------------------------------------------------------

 
TRANSCAT, INC.






By:
/s/ John J. Zimmer
 
 
John J. Zimmer
 
Senior Vice President of Finance
 
and Chief Financial Officer







UNITED SCALE & ENGINEERING CORPORATION






By:
/s/ John J. Zimmer
 
 
John J. Zimmer
 
Chief Financial Officer





ANACOR ACQUISITION, LLC






By:
/s/ John J. Zimmer
 
 
John J. Zimmer
 
Vice President







WTT REAL ESTATE ACQUISITION, LLC






By:
/s/ John J. Zimmer
 
 
John J. Zimmer
 
Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


TRANSCAT, INC.


1.           Chief executive office:


See Preamble to Security Agreement


2.           Location of Books and Records:


35 Vantage Point Dr., Rochester, New York 14624


3.
Locations of Collateral (including name of Record Owner, if not Grantor, and
description sufficient for UCC fixture filing):



1)           35 Vantage Point Dr., Town of Ogden, Monroe County, New York
Record Owner: Gallina Development Corp.
Tax Parcel No. 117.02-1-18.12
Monroe County Clerk, 39 West Main St., Rochester, New York
2)           230 Ballardvale St., Wilmington, MA 01887 (no fixtures)
3)           8334-B Arrowridge Blvd., Charlotte, NC 28273 (no fixtures)
4)           3251 Lewiston St., Suite 12, Aurora, CO 80011 (no fixtures)
5)           201 Space Park North, Goodlettesville, TN 37072 (no fixtures)
6)           6150 W. Chandler Blvd., Suite 38, Chandler, AZ 85226 (no fixtures)
7)           1181 Brittmoore, Suite 600, Houston, TX 77043 (no fixtures)
8)           2091 Springdale Rd., #3, Cherry Hill, NJ 08003 (no fixtures)
9)           527 Mae Court, Fenton, MO 63026 (no fixtures)
10)         2056 S. Alex Rd., W. Carrollton, OH 45449 (no fixtures)
11)         720 N. Valley St., Suite G&H, Anaheim, CA 92801 (no fixtures)
12)         4043 Carling Ave., Suite 110, Ottawa, ON K2K 2A3 (no fixtures)
13)         5805 Kennedy Rd., Mississauga, ON L4Z 2G3 (no fixtures)
14)         14058 SW Milton Ct., Portland, OR 97224 (no fixtures)
15)         281 Matadero Rd., San Juan, PR 00920 (no fixtures)


4.           Deposit Accounts for which control agreements are required (Section
2.1)


None


5.           Equity Interests for which pledge is required (Section 2.1)


65% of shares of Transmation (Canada), Inc.
100% of membership interests of WTT Real Estate Acquisition, LLC
100% of membership interests of Anacor Acquisition, LLC


6.           Patents and trademarks


  Trademarks:

 

 Trademark   Registration Number  Registration Date  Transcat  3,812,670 /
77-675,547  7/6/2010  Caltrak  2,920,736 /78-325,897  1/25/2005

 
 
 

--------------------------------------------------------------------------------

 
                                                                                                                            

 Patents:      Patent Application Number  Title  Filing Date  11/747,352
 Metrology Methods  5/11/2007              Copyrights:      Title  Registration
Number  Registration Date        Transcatalog: a handbook  TX0000594851
 09-29-80  of calibration, temperature      instrumentation & accessories    

 
UNITED SCALE & ENGINEERING CORPORATION


1.           Chief executive office:


See Preamble to Security Agreement


2.           Location of Books and Records:


35 Vantage Point Dr., Rochester, New York 14624


3.
Locations of Collateral (including name of Record Owner, if not Grantor, and
description sufficient for UCC fixture filing):



1)           16725 W. Victor Rd., New Berlin, WI 53151 (no fixtures)
2)           4123 Terminal Dr., Suite 230, McFarland, WI 53558 (no fixtures)
3)           1322 Russett Court, Green Bay, WI 54313 (no fixtures)


4.           Deposit Accounts for which control agreements are required (Section
2.1)


None


5.           Equity Interests for which pledge is required (Section 2.1)


None


6.           Patents and trademarks


None




ANACOR ACQUISITION, LLC


1.           Chief executive office:


See Preamble to Security Agreement


2.           Location of Books and Records:


35 Vantage Point Drive, Rochester, New York 14624


3.
Locations of Collateral (including name of Record Owner, if not Grantor, and
description sufficient for UCC fixture filing):



 
 

--------------------------------------------------------------------------------

 
1)           519 Violet St., Golden, CO 80401 (no fixtures)
2)           2325 Heritage Center Dr. #319, Furlong, PA 18925 (no fixtures)



4.           Deposit Accounts for which control agreements are required (Section
2.1)


None


5.           Equity Interests for which pledge is required (Section 2.1)


None


6.           Patents and trademarks


None




WTT REAL ESTATE ACQUISITION, LLC


1.           Chief executive office:


See Preamble to Security Agreement


2.           Location of Books and Records:


35 Vantage Point Drive, Rochester, New York 14624


3.
Locations of Collateral (including name of Record Owner, if not Grantor, and
description sufficient for UCC fixture filing):



129 Sucker Creek Rd., Lincoln, County of Lewis and Clark, Montana
Tax Map Parcel # 233719201010000
Record Owner: Grantor


4.           Deposit Accounts for which control agreements are required (Section
2.1)


None


5.           Equity Interests for which pledge is required (Section 2.1)


None


6.           Patents and trademarks


  None
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
Form of Joinder Agreement




THIS JOINDER AGREEMENT (the “Joinder Agreement”), dated as of [DATE] is made by
[JOINING GRANTOR], a [STATE OF ORGANIZATION] [ENTITY TYPE] (the “Joining
Grantor”), and delivered to Manufacturers and Traders Trust Company, (“Lender”)
under that certain Master Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of September 20,
2012 made by and among Transcat, Inc, United Scale & Engineering Corporation,
Anacor Acquisition, LLC, and WTT Real Estate Acquisition, LLC (“Grantors”) in
favor of the Lender.


WHEREAS, the Joining Grantor is required by the terms of the Credit Agreement to
become a Guarantor (as defined in the Credit Agreement) and be joined as a party
to the Security Agreement as a Grantor; and


WHEREAS, this Joinder Agreement supplements the Security Agreement; and


WHEREAS, the Joining Grantor will materially benefit directly and indirectly
from the loans made available and to be made available to the Borrower by the
Lender under the Credit Agreement;


NOW THEREFORE, the Joining Grantor hereby agrees as follows with the Lender:


1.           Joinder.  The Joining Grantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Security Agreement as a Grantor and
agrees to be bound by all the terms, conditions, covenants, obligations,
liabilities and undertakings of each Grantor or to which each Grantor is subject
thereunder, all with the same force and effect as if the Joining Grantor were a
signatory to the Security Agreement.  Without limiting the generality of the
foregoing, the Joining Grantor hereby pledges and grants to the Lender, as
collateral security for the payment and performance in full of all the
Obligations, a Lien on and security interest in and to all of its right, title
and interest in, to and under the Collateral owned by it, wherever located, and
whether now existing or hereafter arising or acquired from time to time and
expressly assumes all obligations and liabilities of a Grantor thereunder.


2.           Affirmations.  The Joining Grantor hereby makes each of the
representations and warranties and agrees to each of the covenants applicable to
the Grantors contained in the Security Agreement.  The Joining Grantor also
represents and warrants to the Lender that (i) it has all necessary power and
authority, and the legal right, to make, deliver and perform this Joinder
Agreement and has taken all necessary action to authorize the execution,
delivery and performance of this Joinder Agreement; (ii) no consent or
authorization of, filing with, notice to or other act by or in respect of, any
governmental authority or any other person or entity is required in connection
with the execution, delivery and performance, validity or enforceability of this
Joinder Agreement; (iii) this Joinder Agreement has been duly executed and
delivered on behalf of the Joining Grantor; and (iv) this Joinder Agreement
constitutes a legal, valid and binding obligation of the Joining Grantor
enforceable against such Joining Grantor in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law).


3.           Supplemental Schedules.  Attached to this Joinder Agreement are
duly completed schedules (the “Supplemental Schedules”) supplementing Exhibit A
to the Security Agreement.  The Joining Grantor represents and warrants that the
information contained on each of the Supplemental Schedules with respect to such
Joining Grantor and its properties is true, complete and accurate as of the date
hereof.  Such Supplemental Schedules shall be deemed to be part of the Security
Agreement.


 
 

--------------------------------------------------------------------------------

 
4.           Counterparts.  This Joinder Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page to this Joinder Agreement by facsimile or in electronic (i.e.,
“pdf” or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Joinder Agreement.


5.           Delivery.  The Joining Grantor hereby irrevocably waives notice of
acceptance of this Joinder Agreement and acknowledges that the Secured
Obligations are incurred, and credit extensions under the Loan Agreement and the
other Loan Documents made and maintained, in reliance on this Joinder Agreement
and the Joining Grantor’s joinder as a party to the Security Agreement as herein
provided.


6.           Governing Law; Venue; WAIVER OF JURY TRIAL.  This Joinder Agreement
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Joinder
Agreement and the transactions contemplated hereby shall be governed by and
construed in accordance with the laws of the State of New York.  The provisions
of Section 10.2 of the Security Agreement are hereby incorporated by reference
as if fully set forth herein.




IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.




[NAME OF JOINING GRANTOR]


By:           _____________________________
Name:      _____________________________
Title:        _____________________________


Address for Notices:
_________________________
_________________________
_________________________


 
AGREED TO AND ACCEPTED:


MANUFACTURERS AND TRADERS TRUST COMPANY


By:           _____________________________
Name:      _____________________________
Title:        _____________________________
 
 
 

--------------------------------------------------------------------------------

 